Opinion of the Court delivered by


Napton Judge.

McGirk Judge giving no opinion, not having heard the argument.
Morris sued Southack, by petition in debt, on a promissory note made by Southack to Manny & Primrose, and endorsed to Morris. The writ was served on the 21st day of October, 1839, returnable to the third Monday in November, being the 18th.
The defendant pleaded to the action on the 18th November, and on the 28th November the action was called for trial. The defendant moved for a continuance; and, as appears from the bill of exceptions, objected' to the trial of the cause at that term, because the personal service had not been twenty days before the trial. The motion was overruled, judgment given against defendant, and a motion made to set aside the verdict..
The defendant- relies on the. 4th section of the “act to amend the acts regulating practice at law,” (acts of 1839, p. 99,) which provides, that “all actions at law, founded on bonds, bills or notes, in the circuit court, shall be tried and determined at the return term, if the.defendant shall have been personally, served with process twenty days before the commencement of the term, unless good cause.for continuance be shewn.”
The third section of the 1st article of the act to which this is an amendment, provides, .that “every original writ shall be.dated on the day it .is issued, and shall be made .returnable on the first day of the. next term thereafter; but if the first .day of such term .be. within fifteen days thereafter, then such' writ shall.be. made.returnable, on the first day of the secondheam.”'
The act:of'T839',.it will'be.perceived, does not alter,the time, of .service,, but merely declares that 'certain actions shall *353be tried at the first term, which before the passage of that act were continued as a matter of course.
Tlio 4th sor. rc‘ session °1838-1 P- 92) Pr°actions ^ bills or notes, in the circuit court, shall he tried and determined at the return term, if the defendant shall have been personally served with process twenty days before the conunonaemint of tlijs term.,” d,oos, not.apply to actions.by_“Petition in Debt.”.
The act for the speedy recovery of debts due on bonds and notes, provides, that if there has been personal service, the defendant shall plead on or before the second day of the term at which he is bound to appear, and the suit shall be determined at that term, unless continued for good cause.
And the last section of that act declare^ that suits brought under it, except where it is otherwise provided in the act itself, shall be regulated by the general practice acts.
There being no change effected by the amendatory act 1S39, in the return term, it follows, that the provisions that act do not apply to the time of pleading and trial der the petition law; because; that is otherwise provided for in that law. Any other construction would render process of collecting debts under the “act for the speedy •covery -of debts,” &c., more dilatory than those conducted^ in the form.
T , rr , , J udgment affirmed with costs.